Title: Samuel Nicholson to the American Commissioners, 12 February 1778
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


  Honorable Gentlemen:
On Board the Deane Quiberone Bay Febry. 12th: 1778
This will informe You of my Arrival here this Day with only the Duke De Shasell and Brigg two Friends of our Convoy, the other ships not being ready, but I am in hopes the greatest part of them will Joyn us here in the course of this Week; on my Joyning the Fleet I Salluted the Commodore and Imediately Waited on him with my French Captn: to whome he gave his signals. He has been very Impatiently waiting for us upwards of 4 Weeks and Would have sailed Imediately on my Joyning him had it not been for the representation of Mr. Carmichael. The French Fleet Consists of 5 ships of the Line 3 Frigates and 2 luggers as tenders. By the Orders of the Mr. Lees I have Mr. Stevenson Passenger on board who I am Convinced with the Assistance of Mr. Loyd at Nantes as [has] been very busy in endeavouring to find out all your Transactions that they can make turn to the Prejedice of You and Doctr. Franklin in America. I believe Mr. R[oss] is A Corespondant of Yours, if so you may depend he is A snake in the Grass and not Your Friend. I am well Pleased with the sailing of the Deane. I have had a Tryal of her Coming here in Company with the Duke de Shasell who is no match for us. My Crew Consists of about 80 Americans and 80 raw French Men four fifths of them being Landsmen. Shall do all in my Power to train them while Under the Convoy of the French Fleet. I assure You I have A deal of Trouble and Vexation with them, the Commedore says he posetively will wait no longer than Sunday, in Consequence of which I shall dispatch A Sashmarie with one of my Officers the Morrow to hurry the other Ships, as I am in hope if the Commedore dont receive posetive Orders for his Sailing by Sundays Post, he may be Prevailed on to wait two or three Days longer. My Ship is very full, Scarce roome for my People. I have been Obliged to take out 50 odd Hogsheads of Goods in Order to make roome for my Water and Provisions, and have scant allowance for my passage to America. I expect Mr. Williams with us too Morrow or next Day. I am Gentlemen with all due respect Your Humble Servant
Sam: Nicholson
 
Addressed: To / The Honble Silas Deane Esqr / Paris.
Notation: Capt. Nicholson 12th. Jany. 1778
